Dear Mr. Adams:
You have requested an opinion from this office on the interpretation of the term "parcel" as found in La. R.S.33:2740.16, which provides for the levy and collection of a parcel fee by gravity drainage districts within the parish of Assumption.
La. R.S. 33:2740.16(A)(3) provides that parcel fees shall be collected in the same manner as ad valorem taxes.  Also, a "parcel" is defined in La. R.S. 33:2740.16(D) as "a lot, a subdivided portion of ground, or an individual tract".
In the opinion of this office, all real property listed on the tax rolls is liable for the parcel fee, without regard to whether the property is described as a lot, parcel or tract of land.
Consequently, the purchaser of several subdivided lots, whether contiguous or noncontiguous, and whether purchased at the same time or at different times, would be liable for multiple parcel fees.
If we can be of any further assistance to you, or if the above does not adequately address the question posed in your request, please do not hesitate to contact this office.
Very truly yours,
                        RICHARD P. IEYOUB Attorney General
                        BY: ROBERT H. CARPENTER Assistant Attorney General
RHC/vrr